UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7288


BILLY G. ASEMANI,

                Petitioner – Appellant,

          v.

FRANK B. BISHOP, Warden, WCI,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:12-cv-02075-RDB)


Submitted:   November 20, 2012             Decided:   November 30, 2012


Before WILKINSON, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy G. Asemani, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Billy G. Asemani appeals the district court’s order

construing his self-styled application for habeas relief as a

petition   for   writ   of   mandamus    and   dismissing   it   without

prejudice for lack of jurisdiction.       We have reviewed the record

and find no reversible error.          Accordingly, we affirm for the

reasons stated by the district court.          Asemani v. Bishop, No.

1:12-cv-02075-RDB (D. Md. July 19, 2012).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                   2